Title: From Alexander Hamilton to Thomas R. Gould, 17 May 1800
From: Hamilton, Alexander
To: Gould, Thomas R.


          
            Sir,
            New York May 17. 1800
          
          Delays arising from occasionned by the bad health of Capt Kirkland and a pressure of business on my part have prevented my — acting definitively on upon the application of Mr. Gridley.
          The orders whi
          The inquiry which has been made by my orders has produced a statement of the business essentially different from that contained in the affidavits of Gridley and Egleston. Doctor Douglass whom they was present contends contradicts on oath the material allegations as to the violent declarations and conduct of Capt Kirkland asserting among other things that when informed of the soldiers being about the House he immediately the Capt immediately ordered them away and was obeyed. Chase, a sergeant — The Capt Kirkland himself on his oath also denies the charges and shews represents that by letter and otherwise he took plea pains to prevent any irregularity on the part of his men. Sergeant Chase confirms on oath likewise corrolates this representation.
          In this state situation of the thing affair I do not think it would be justifiable in me of my own authority to interpose coercively to oblige Capt Kirkland to repair within the State and abide the event as was my first intention.
          But if any civil proper process should come to the Camp he will be required to submit to it.
          I should think it my duty in the first instance to order a Court Martial to pronounce on the conduct of Capt Kirkland; but that I suppose a civil proceeding may be preferred by those concerned.
          Tis on this supposition I make the present communication. Having given, on the first application when originally applied to, an expectation that Capt Kirkland would be ordered within the State—and having resolved not to give this order do this, from the subsequent view of the matter, I think it proper right to make this communication resolution known to you.
          I ought to add that there is an joint resolu act of Congress for disbanding the Regiment additional Regiments by the 14 of June next—
          With consideration & esteem
           Gould—
        